Exhibit 10.14


SEVERANCE, CONSULTING AND RELEASE AGREEMENT


This SEVERANCE, CONSULTING AND RELEASE AGREEMENT (the “Agreement”) is dated as
of this 2nd day of February, 2010 by and among Money4Gold Holdings, Inc., a
Delaware corporation (the “Company”), Todd Oretsky (“Oretsky”) and Jack Oretsky
Holdings, LLC (the “Consultant”).


WHEREAS, Oretsky is employed by the Company as Chief Operating Officer and
wishes to terminate his employment;


WHEREAS, the Company and Oretsky desire to terminate Oretsky’s employment
agreement with the Company and to provide for severance payments to Oretsky;




WHEREAS, the Company desires to retain the services of the Consultant and to
ensure the continued availability to the Company of Oretsky’s services, and the
Consultant  is willing to accept such service arrangement and render such
services, all upon and subject to the terms and conditions contained in this
Agreement; and


WHEREAS, the Parties desire to provide for certain releases.


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Consultant agree as follows:


1.           Consulting.


(a)           Engagement. The Company hereby engages and retains the Consultant
and the Consultant hereby agrees to render services during the Consulting Term
(as defined in Section 2) upon the terms and conditions hereunder. In
addition,  Oretsky’s option to purchase 555,556 shares of common stock of the
Company, exercisable at the closing price of the Company’s common stock on
December 21, 2009 and originally granted on December 22, 2009 will become
immediately vested and shall remain exercisable through the close of business on
February 1, 2011. This Agreement shall terminate Oretsky’s Employment Agreement
dated May 5, 2009 (the “Employment Agreement”) effective as of January 31, 2010.


(b)           Term. The consulting services under this Agreement shall be for a
term commencing on February 2, 2010 and ending July 31, 2010 (the “Consulting
Term”) unless sooner terminated in accordance with the provisions of Section 5.


(c)           Services.  During the Consulting Term, the Consultant shall
provide consulting services, including, without limitation, those services
relating to the Company’s international expansion with a focus on Japan and
Argentina (the “Services”).  All Services provided by the Consultant shall be
performed by Oretsky.  The Consultant shall report directly to the Chief
Executive Officer of the Company and shall devote no less than 50 hours per
month.  The Consultant shall also respond to, and perform Services requested by,
other executive officers of the Company.  The Consultant shall use its best
efforts to perform the Services competently, carefully and faithfully.

 

--------------------------------------------------------------------------------

 


(d)          Compensation/Expenses.


(i)           In consideration for the Services to be rendered by the Consultant
under this Agreement, the Company shall pay the Consultant $195,000 (the
“Services Compensation”) payable in six equal installments of $32,500 on the
15th day of each month commencing February 15, 2010 through July 15, 2010.


(ii)        In addition to any compensation received pursuant to this Agreement,
the Company shall reimburse the Consultant for all reasonable travel, lodging,
meals, and other prior approved out-of-pocket expenses incurred or paid by the
Consultant in connection with the performance of its Services under this
Agreement upon the presentation of itemized statements of such expenses;
provided, however, any such individual expenses (or any series of related
expenses) in excess of $500.00 shall be approved by an executive officer of the
Company in writing in advance.  All other expenditures shall be the sole
responsibility of the Consultant.  Such reimbursement or advances shall be made
in accordance with the policies and procedures of the Company in effect from
time to time relating to reimbursement of expenses to employees.


2.           Severance.        As severance in connection with the Company’s
termination of the Employment Agreement, the Company shall pay Oretsky $46,667
(the “Severance Payment”) payable, less withholding of applicable taxes, in
equal installments of $15,555.67 over three months in accordance with the
Company’s regular payroll practices, commencing with the first payroll period in
the month following August 1, 2010.


3.           Release of Known and Unknown Claims by Oretsky, Consultant and
Company.  In consideration for this Agreement, each of Oretsky, Consultant and
Company hereby releases and discharges the other and their respective
affiliates, and subsidiaries, as well as their respective current and former
officers, directors, shareholders, employees, representatives, attorneys and
agents (including, without limitation, Daniel Brauser , Douglas Feirstein and
Hakan Koynucu personally and in their capacities as officers, directors,
shareholders and employees of the Company and its subsidiaries), from any and
all claims, demands, liabilities, suits or damages, whether known or unknown, of
any type or nature including, but not limited to those claims arising from or in
any way related to: (i)  Oretsky’s employment with the Company,  (ii) the
termination of Oretsky’s employment; or (iii) that certain Stockholders
Agreement by and among, the Company, Todd Oretsky, Douglas Feirstein, Daniel
Brauser and Hakan Koyuncu dated May 5, 2009 (the “Stockholders Agreement”).


 
2

--------------------------------------------------------------------------------

 

This release specifically includes, without limitation, all claims for wrongful
discharge, breach of express or implied contract, defamation, fraud,
misrepresentation, compensatory and/or other relief relating or in any way
connected with the terms, conditions, and benefits of employment, discrimination
based on race, color, sex, religion, national origin, age, marital status,
handicap and medical condition, and/or all claims arising under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Civil Rights Acts of 1866 and 1991, 42 U.S.C.
§ 2000e et seq., the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the Family
and Medical Leave Act of 1993, the Fair Labor Standards Act of 1938, the Older
Workers Benefit Protection Act of 1990, the Occupational Safety and Health Act
of 1970, the Worker Adjustment and Retraining Notification Act of 1989, the
Sarbanes-Oxley Act of 2002, the Florida Civil Rights Act of 1992, the Florida
Minimum Wage Act, Florida Workers’ Compensation Law, Florida and Federal
Whistleblower’s Law, COBRA, as well as any other federal, state, or local
statute, regulation, or common law regarding employment, employment
discrimination, termination, retaliation, equal opportunity, or wage and hour.


By entering into this Agreement, the Company does not suggest or admit to any
liability to Oretsky, of any type or nature, or that it violated any law or any
duty or other obligation to Oretsky.


4.           Independent Contractor Relationship.


(a)           The Consultant acknowledges that it is an independent contractor
and not an employee of the Company, and that it is not the legal representative
or agent of, nor does it have the power to obligate the Company for any purpose
other than specifically provided in this Agreement.  The Consultant further
acknowledges that the scope of his engagement hereunder does not include any
supervisory responsibilities with respect to the Company’s personnel. The
Consultant expressly acknowledges that the relationship intended to be created
by this Agreement is a business relationship based entirely on, and
circumscribed by, the express provisions of this Agreement and that no
partnership, joint venture, agency, fiduciary or employment relationship is
intended or created by reason of this Agreement.


(b)           The Company shall carry no worker’s compensation insurance or any
health or accident insurance to cover the Consultant or its employees.  The
Company shall not pay contributions to social security, unemployment insurance,
federal or state withholding taxes, nor provide any other contributions or
benefits, which might be expected in an employer-employee relationship.  Neither
the Consultant nor its employees shall be entitled to medical coverage, life
insurance or to participation in any current or future Company pension plan.


(c)           The Company shall issue the Consultant a Form 1099 for all
payments made hereunder.  All taxes, withholding and the like on any and all
amounts paid under this Agreement shall be the Consultant’s responsibility. The
Consultant agrees that he shall indemnify and hold the Company, its affiliates,
and agents, harmless from and against any judgments, fines, costs, or fees
associated with such payments hereunder.


5.           Termination.


(a)           In the event of a material default under this Agreement by any
party, including the failure of Oretsky to perform the Services on behalf of the
Consultant, the other party(ies) may terminate this Agreement if such default is
not cured within ten (10) days following delivery of written notice of such
default.  Notwithstanding the preceding, in the event of a violation by the
Consultant or Oretsky of Section 6, the Company may terminate this Agreement
immediately upon written notice to the Consultant and Oretsky.

 
3

--------------------------------------------------------------------------------

 


(b)           Upon termination of this Agreement, the Consultant shall only be
entitled to receive its compensation though the effective date of termination
and the Company shall reimburse the Consultant for any reasonable expenses
previously incurred for which the Consultant had not been reimbursed prior to
the effective date of termination, provided that the requirements of Section
1(d)(ii) have been satisfied.  Any and all other rights granted to the
Consultant under this Agreement shall terminate as of the date of such
termination.  Notwithstanding anything herein to the contrary and for the
avoidance of doubt, an amount equal to $291,667 less any compensation paid to
Consultant hereunder, shall become immediately due and payable upon a material
default under this Agreement by the Company that has not been cured in
accordance with this Section 7.


6.           Non-Disclosure of Confidential Information; Covenant
Not-To-Compete.


(a)           Confidential Information.  Confidential Information includes, but
is not limited to, trade secrets as defined by the common law and statute in
Florida or any future Florida statute, processes, policies, procedures,
techniques including recruiting techniques, designs, drawings, know-how,
show-how, technical information, specifications, computer software and source
code, information and data relating to the development, research, testing,
costs, marketing and uses of the Company’s products and services, the Company’s
budgets and strategic plans, and the identity and special needs of customers,
databases, data, all technology relating to the Company’s businesses, systems,
methods of operation, customer lists, customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, names, home addresses
and all telephone numbers and e-mail addresses of the Company’s employees,
former employees, clients and former clients. In addition, Confidential
Information also includes the identity of customers and the identity of and
telephone numbers, e-mail addresses and other addresses of employees or agents
of customers who are the persons with whom the Company’s employees and agents
communicate in the ordinary course of business.  For purposes of this Agreement,
the following will not constitute Confidential Information (i) information which
is or subsequently becomes generally available to the public through no act or
omission of the Consultant, and (ii) information which is lawfully obtained by
the Consultant in writing from a third party (excluding any affiliates of the
Consultant) who did not acquire such Confidential Information, directly or
indirectly, from the Consultant or the Company and was not legally entitled to
disclose the same.


(b)           Legitimate Business Interests.  The Consultant recognizes that the
Company has legitimate business interests to protect and as a consequence, the
Consultant agrees to the restrictions contained in this Agreement because they
further the Company’s legitimate business interests.  These legitimate business
interests include, but are not limited to (i) trade secrets and valuable
confidential business or professional information that otherwise does not
qualify as trade secrets, including all Confidential Information; (ii)
substantial relationships with specific prospective or existing customers or
clients; (iii) customer goodwill associated with the Company’s business; and
(iv) specialized training relating to the Company’s business, technology,
methods and procedures.

 
4

--------------------------------------------------------------------------------

 


(c)           Confidentiality.  The Confidential Information shall be held by
the Consultant and its managers, employees and agents in the strictest
confidence and shall not, without the prior written consent of the Company, be
disclosed to any person other than in connection with the Consultant’s Services
to the Company.  The Consultant further acknowledges that such Confidential
Information as is acquired and used by the Company is a special, valuable and
unique asset.  The Consultant shall exercise all due and diligence precautions
to protect the integrity of the Company’s Confidential Information and to keep
it confidential whether it is in written form, on electronic media or oral.  The
Consultant shall not copy any Confidential Information except to the extent
necessary to its Services hereunder nor remove any Confidential Information or
copies thereof from the Company’s premises except to the extent necessary to
provide its Services and then only with the authorization of an officer of the
Company.  All records, files, materials and other Confidential Information
obtained by the Consultant in the course of his Services to the Company are
confidential and proprietary and shall remain the exclusive property of the
Company or its customers, as the case may be.  The Consultant shall not, except
in connection with and as required by its performance of the Services under this
Agreement, for any reason use for his own benefit or the benefit of any person
or entity with which he may be associated or disclose any such Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever without the prior written consent of an officer
of the Company.


(d)           Covenant Not-To-Compete. During the period commencing on the date
hereof and ending on October 31, 2011, the Consultant and Oretsky shall not
directly or indirectly, or in association with or as a stockholder, director,
officer, consultant, employee, partner, joint venturer, member or otherwise of
or through any person, firm, corporation, partnership, association or other
entity, (i) compete with the Company by providing services similar to the
Company, or (ii) own an interest in any other person or entity that provides
such services; provided, however, that the foregoing shall not prohibit the
Consultant and Oretsky from collectively owning up to 5% of the securities of
any publicly-traded enterprise provided as long as the Consultant and/or
Oretsky, as applicable, are not a director, officer, consultant, employee,
partner, joint venturer, manager, member of, or to such enterprise, or otherwise
compensated for services rendered thereby.  In consideration for the covenant
not-to-compete set forth in this Section 6(d), the Company shall pay to Oretsky
and the Consultant the aggregate amount of $50,000 (i.e., collectively) (the
“Non-Compete Payment”) payable in three equal installments of $16,667 on the
15th day of each month commencing August 15, 2010 through October 15, 2010.


(e)           Affiliates.  References to the Company in this Section shall
include the Company’s affiliates, including subsidiaries.


7.           Equitable Relief.  The Company and the Consultant recognize that
the Services to be rendered under this Agreement by are special, unique and of
extraordinary character, and that in the event of the breach by the Consultant
of the terms and conditions of this Agreement or if the Consultant, shall cease
to provide the Services to the Company for any reason and take any action in
violation of Section 6, the Company shall be entitled to institute and prosecute
proceedings in any court of competent jurisdiction to enjoin the Consultant from
breaching the provisions of Section 6.  In such action, the Company shall not be
required to plead or prove irreparable harm or lack of an adequate remedy at law
or post a bond or any security.

 
5

--------------------------------------------------------------------------------

 


8.             Survival.  Sections 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16,
17 and 18 shall survive termination of this Agreement.


9.             Assignability.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company.  This Agreement may not be assigned or alienated
without the prior written consent of the other party and any attempt to do so
shall be void.


10.           Severability.   If any provision of this Agreement otherwise is
deemed to be invalid or unenforceable or is prohibited by the laws of the state
or jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other.  The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included. If any restriction set forth in Section 6 is deemed unreasonable in
scope, it is the parties’ intent that it shall be construed in such a manner as
to impose only those restrictions that are reasonable in light of the
circumstances and as are necessary to assure the Company the benefits of this
Agreement.


11.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by Federal
Express or similar overnight delivery, or by facsimile or email followed by
Federal Express or similar next business day delivery, as follows:


To the Company:
 
To Oretsky or the Consultant:
     
Money4Gold Holdings, Inc.
 
Jack Oretsky Holdings, LLC
200 E. Broward Blvd., Ste. 1200
 
547 NE 59th Street
Ft. Lauderdale, FL 33301
 
Miami, FL  33137
Attention:  Douglas Feirstein, CEO
   



or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.


12.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


13.           Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney’s fee, costs and expenses.

 
6

--------------------------------------------------------------------------------

 





14.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, and the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.


15.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against whom enforcement or the change, waiver discharge or termination
is sought.


16.           Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.


17.           Section and Paragraph Headings.  The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


18.           Indemnification.


(a)           By the Company. The Company shall indemnify, defend and hold
harmless the Consultant and employees and representatives from and against and
in respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages and recoveries, including interest, penalties, reasonable
attorney’s fees and costs, that the Consultant or any of his employees or
representatives shall incur or suffer, which arise out of, result from, or
relate to the performance by the Consultant of the Services to be provided
hereunder or in any way relate to this Agreement; provided, however, that the
Company shall not be required to indemnify the Consultant or any of his
employees or representatives for any damages suffered by the Consultant or any
such employee or representative as a result of the Consultant’s gross
negligence, willful misconduct or unlawful or fraudulent conduct in performing
the Services to be provided hereunder.


(b)          By the Consultant.


(i)         The Consultant shall indemnify, defend and hold harmless the Company
and its affiliates, officers, directors, employees and representatives from and
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages and recoveries, including interest, penalties,
reasonable attorney’s fees and costs, that the Company or any of its affiliates,
officers, directors, employees or representatives shall incur or suffer, which
arise out of, result from, or relate to the gross negligence, willful misconduct
or unlawful or fraudulent conduct of the Consultant in the performance of the
Services to be provided hereunder.

 
7

--------------------------------------------------------------------------------

 



(ii)           The Consultant shall indemnify the Company and its affiliates
against all federal, state, and local tax liability (including penalties and
interest) which may result from any federal, state, or local tax audit
(including, but not limited to, income, social security, disability, and
unemployment taxes) that deems the Consultant, or any employee or representative
thereof, to be an employee rather than an independent contractor of the Company
or any of its affiliates.


19.           Director and Officer Resignation.  Oretsky hereby resigns as a
Chief Operating Officer and director of the Company upon the date first written
above.


20.           Stockholder’s Agreement. Nothing contained herein shall be
construed as an amendment to the Stockholders Agreement and none of the parties
hereto have entered into any agreement (oral or written) amending the same.


[Signature Page to Follow]

 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the date written above.



   
COMPANY:
         
Money4Gold Holdings, Inc.
         
By:
/s/ Douglas Feirstein
     
Douglas Feirstein, as CEO
         
CONSULTANT:
         
Jack Oretsky Holdings, LLC
         
By:
/s/ Todd Oretsky
     
Todd Oretsky, Manager
         
ORETSKY:
         
/s/Todd Oretsky
   
Todd Oretsky


 
9

--------------------------------------------------------------------------------

 